MEMORANDUM **
Emerson Boyd Austin appealed from his jury-trial conviction and 600-month sentence for aggravated sexual abuse, in violation of 18 U.S.C. §§ 1153, 2241(a), and 2246(2)(A) and (2)(D), and sexual abuse of a minor, in violation of 18 U.S.C. §§ 1153, 2243(a) and 2246(2)(A).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Austin’s counsel filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Austin filed a pro se supplemental brief and a pro se motion to appoint new counsel. No answering brief has been filed.
The record indicates that Austin is now deceased. Therefore, counsel’s motion to withdraw is GRANTED, Austin’s pro se motion to appoint new counsel is DENIED, and we dismiss the appeal as moot.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.